         Case 2:17-cv-04519-MSG Document 45 Filed 07/09/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 AUSTIN SHOCKLEY,                                :            CIVIL ACTION
 ON BEHALF OF HIMSELF, THOSE                     :
 SIMILARLY SITUATED, AND THE                     :
 PROPOSED RULE 23 CLASS,                         :
                                                 :
                   Plaintiffs,                   :
                                                 :
                          v.                     :            No. 17-cv-4519
                                                 :
 GOBRANDS, INC.,                                 :
 D/B/A GOPUFF, INC.,                             :
                                                 :
                   Defendant.                    :
                                                 :

                                            ORDER

       AND NOW, this 9th day of July, 2019, having considered the Settlement Agreement and

Full and Final Release between Claimant, Austin Shockley, and Defendant GoBrands, Inc. d/b/a

GoPuff, and the entire record in this matter, and upon joint Motion of the parties (ECF No. 44), I

find as follows:

   1. Claimant contends that he is allegedly due damages for being paid below the minimum

       wage, for unpaid overtime, and for retaliation under the Fair Labor Standards Act

       (“FLSA”), 29 U.S.C. § 201, et seq., the Colorado Minimum Wage Act, and the Colorado

       Wage Act;

   2. Defendant denies all of the following: (a) the allegations in the Complaint filed in this

       matter, (b) Claimant’s Demand for Arbitration, (c) that Claimant was its “employee” as

       defined by the FLSA, (d) that Defendant is liable to Claimant for alleged violations of the

       FLSA or Colorado law, and (e) that Defendant owes Claimant any damages;

   3. Claimant’s claims raised disputed issues of law and fact;

                                                1
         Case 2:17-cv-04519-MSG Document 45 Filed 07/09/19 Page 2 of 2




    4. The parties have now finalized and entered into a Settlement Agreement and Full and Final

       Release with respect to Claimant’s FLSA claims; 1

    5. The Settlement Agreement and Full and Final Release has been presented to this Court for

       in camera review and approval, and therefore represents a “supervised” settlement under

       the FLSA, Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 697 F.2d 1350, 1353 (11th Cir.

       1982);

    6. Upon review, I conclude that the parties’ Settlement Agreement and Full and Final Release

       is a fair and reasonable resolution of a bona fide dispute under the FLSA;

       WHEREFORE, it is hereby ORDERED, ADJUDGED, AND DECREED that the

parties’ Settlement Agreement and Full and Final Release are APPROVED, and incorporated by

reference, as I find the terms fair, reasonable, appropriate, and in accordance with the law.

       IT IS FURTHER ORDERED that, it having been reported that the issues between the

parties in the above action have been settled and pursuant to Local Rule of Civil Procedure 41.1(b),

it is hereby ORDERED that the above action is DISMISSED as to this Claimant pursuant to

agreement of counsel without costs. The Clerk of Court shall mark this case CLOSED.



                                                        BY THE COURT:



                                                        /s/ Mitchell S. Goldberg

                                                        MITCHELL S. GOLDBERG, J.




1
      The parties have separately resolved Claimant’s claims brought under the Colorado
Minimum Wage Act and the Colorado Wage Act.
                                                 2
